UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MarkOne) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number: 001-13777 GETTY REALTY CORP. (Exact Name of Registrant as Specified in Its Charter) Maryland 11-3412575 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer
